Order entered May 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00335-CV

                       JANI-KING FRANCHISING, INC., Appellant

                                              V.

  FALCO FRANCHISING, S.A., DAVID D'HOSE, PHILIPPE FISCH, CONSTANTIN
            ROMAS, AND JEAN BERNARD GENICOT, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-11840

                                          ORDER
       We GRANT appellant’s May 13, 2015 first unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than May 21, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE